Citation Nr: 0212773	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-45 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of anicteric 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel








INTRODUCTION

The appellant served on active duty from June 1961 to June 
1965, and from May 1966 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a March 2001 decision, the Board determined that the new 
and material evidence had been presented to reopen the 
appellant's claim.  The matter was remanded to the RO for 
further development relative to this issue.  In an April 2002 
rating action, the RO denied the claim for service connection 
for residuals of anicteric hepatitis.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant does not have chronic residual disability 
associated with anicteric hepatitis. 


CONCLUSION OF LAW

Residuals of anicteric hepatitis were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which applies 
to all pending claims for VA benefits, and which provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by the 
VA. The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  
Veterans Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 5102 and 
5103).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  See 
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001. Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the RO has reviewed this matter in light 
of the VCAA.  The Board concludes that VA's redefined duty to 
assist has been fulfilled in this matter.  The Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claims for service 
connection for residuals of anicteric hepatitis.  The Board 
concludes that discussions as contained in the initial rating 
decision, Statement of the Case, and Supplemental Statements 
of the Case (SSOC), in addition to correspondence to the 
appellant, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  The most recent SSOC of 
April 2002 advised the appellant of the revised notice and 
duty to assist requirements of the VCAA.  Thus, the Board 
concludes that the VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board further finds that all relevant facts have been 
properly developed with respect to the issue on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.  
The evidence of record includes the appellant's service 
medical records, post-service VA outpatient and private 
treatment records and medical examination reports, and 
correspondence received from the appellant in support of his 
claim.  The record does not indicate that there is any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
appellant regarding the development of evidence is required, 
and would otherwise be unproductive.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after service, when all of the evidence, including 
that pertinent to service, establishes that the disease, was 
incurred in service.  38 C.F.R. § 3.303(d).  If cirrhosis of 
the liver becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of cirrhosis of the liver during 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent. 

A review of the medical evidence shows the appellant was 
evaluated to be without any disqualifying defects on entrance 
examination conducted in June 1961.  

Service medical records reflect the appellant was seen in 
October 1972 for complaints of diarrhea and vomiting.  
Examination conducted at that time showed increased bowel 
sounds.  The abdomen was soft without organomegaly.  The 
appellant was hospitalized in November 1972.  He presented 
with complaints of a nine day history of diarrhea, nausea, 
vomiting, and midabdominal pain.  The medical report noted 
the appellant's history was significant for hospitalization 
in 1971, at which time the appellant was diagnosed with 
hiatal hernia, confirmed on esophagoscopy.  Physical 
examination was unremarkable, except for a finding of 
tenderness to moderate palpation in the region of the left 
lower quadrant and right upper quadrant.  There was no 
evidence of icterus or jaundice.  Laboratory studies 
conducted during the course of this admission were evaluated 
as normal.  Liver function studies revealed elevations of the 
serum glutamic oxaloacetic transaminase (SGOT) and serum 
glutamic pyruvic transaminase (SGPT), evaluated as 168 units 
and 330 units, respectively.  Following a treatment course of 
dietary intake and medication, it was determined by medical 
personnel that the appellant had anicteric hepatitis with 
associated enteritis.  At the time of his discharge, the 
appellant was asymptomatic and was not discharged on a course 
of prescribed medication.  A diagnostic impression of 
anicteric hepatitis with enteritis was noted.  

The appellant was seen thereafter for continued complaints of 
diarrhea and stomach pain, and was hospitalized in February 
1973.  The physician indicated that the appellant, when 
previously hospitalized, was noted to possibly have anicteric 
hepatitis.  Physical examination conducted during this 
admission was noted to be completely within normal limits.  
Following further diagnostic evaluation, it was determined 
that the appellant's symptomatology was clinically indicative 
of irritable colon syndrome.  The final diagnosis was 
diarrhea, etiology undetermined, most likely irritable colon 
syndrome.

On separation examination, the examiner noted the appellant 
was treated for anicteric hepatitis with enteritis.  Physical 
examination was negative for any clinical findings related to 
hepatitis.

In conjunction with VA examinations conducted between 1981 
and 1999, the appellant has reported his medical history to 
be significant for hepatitis diagnosed in 1972.  These 
medical examination reports are negative for any clinical 
findings associated with residuals of hepatitis.  Following 
service the veteran received treatment at VA and private 
facilities for various disorders.  A 1997 private medical 
report indicated laboratory test results showed serum protein 
electrophoresis (SPEP) evaluated as 20.  The appellant was 
referred for a hepatitis profile.  The appellant has 
indicated that he did not undergo this profile. 

During outpatient VA examination in April 2001, the appellant 
reported a history of hepatitis.  Physical examination was 
negative for any hepatosplenomegaly.

The appellant underwent VA examination in June 2001.  The 
appellant reported a history of hepatitis in 1972, for which 
he was hospitalized.  He reportedly presented with symptoms 
of intracable nausea, vomiting, diarrhea, and developed 
jaundice during the course of this hospitalization.  It was 
noted that the appellant reported no subsequent obvious 
sequela related to hepatitis.  In his assessment, the 
examiner noted that the medical data of record included 
laboratory studies which revealed the appellant was hepatitis 
B surface antigen negative in February 1999.  It was further 
noted that other laboratory results yielded findings 
consistent with normal hepatic function, without evidence of 
chronic liver disease.  The examiner indicated that a review 
of the recorded medical evidence showed no evidence of 
hepatitis C antibody, or hepatitis A screening, or anti-
hepatitis B surface antigen that would document prior 
infection.  It was the examiner's impression that the 
laboratory findings showed no evidence of residual hepatic 
dysfunction, and that physical examination likewise was 
negative for any findings compatible with cirrhosis of the 
liver or chronic liver disease.  

The examiner indicated that liver function tests were to be 
conducted.  These tests were completed in July 2001.  The 
findings were positive for hepatitis A anti-bodies and 
negative for hepatitis C and B.

Analysis

In this case, the appellant essentially contends that he now 
suffers from chronic residual impairment associated with 
anicteric hepatitis which was evaluated during service.  The 
appellant statements describing symptoms is competent 
evidence.  However, laypersons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

With respect to this claim, the Board observes that while the 
appellant was evaluated with anicteric hepatitis during the 
November 1972 hospitalization, the record shows that the 
appellant was later hospitalized for continued symptomatology 
in 1973.  In reference to the earlier admission, it was noted 
that the appellant's symptomatology was then thought to 
possibly be anicteric hepatitis.  Thereafter, it was 
determined that the appellant's symptomatology was clinically 
indicative of irritable bowel syndrome.  

However, the post service medical records do not confirm the 
present of any residual disability resulting from hepatitis.  
On the most recent VA examination in June 2001, the examiner 
indicated that the evidence failed to show any physical or 
diagnostic findings consistent with chronic liver disease or 
hepatomegaly, and that review of the record showed no 
evidence to document prior infection.  The July 2001 
laboratory report confirms that the veteran had hepatitis A 
in the past.  However, there was no evidence of any chronic 
associated disorder. Thus, there is no objective medical 
evidence that residual impairment associated with anicteric 
hepatitis is clinically extant.  

Accordingly, without objective medical evidence of a causal 
relationship between any current chronic pathology of the 
liver or hematic system and the appellant's period of 
service, the appeal must be denied.


ORDER

Service connection for residuals of anicteric hepatitis is 
denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

